DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/584,186, filed 5/2/2017 (now Abandoned), which claims continuation priority to U.S. Patent Application No. 14/259,581 (now patent No. 9,639,887), filed on 04/23/2014.

Information Disclosure Statement
The two IDSs submitted on 5/26/2020 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 5/14/2021, have been entered. Claims 4, 12, and 18 have been cancelled. Claims 1-3, 5-11, and 13-17 are currently pending in this application and claims 1-3, 5-11, and 13-17 have been examined.  


Claim Objections
Claims 10 and 15 are objected to because of the following informalities:

Claim 10 recites “d. wherein the user list constitutes a shopping list of products to purchase, and” in line 13 and should recite “d. wherein the user shopping list constitutes a shopping list of products to purchase;

Claim 15 recites “… and one that has been analyzed against a the database of objects in the store” in lines 15-16 and should recite “… and one that has been analyzed against [[a]] the database of objects in the store”.

Claim 15 recites “… wherein the user list constitutes a shopping list of products to purchase, and” in lines 17-18 and should recite “…wherein the user shopping list constitutes a shopping list of products to purchase;.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends from claim 4, however claim 4 has been cancelled. For purposes of compact prosecution, Examiner will examine claim 6 to be depending from claim 1. Appropriate correction is required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “sending an indication or notification of the object to an aggregating server” in line 9. It is unclear if “the object” of line 9 is referring to the “object” of line 6 or the identified “object” of line 8. For purposes of compact prosecution, Examiner will examine the limitation of line 9 to read as “the identified object.” Claims 2, 3, and 5-9 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim 1 recites the limitation “the indication or notification including a price of the object” in line 10. It is unclear if “the object” of line 10 is referring to the “object” of line 6 or the identified “object” of lines 8 and 9. For purposes of compact prosecution, Examiner will examine the limitation of line 10 to read as “the identified object.” Claims 2, 3, and 5-9 inherit the deficiencies noted in claim 1. Appropriate correction is required.


Claim 1 recites the limitation “causing a purchase transaction of the objects on the user shopping list” in line 12. There is insufficient antecedent basis for the limitation “the objects on the user shopping list” in the claim. For purposes of compact prosecution, Examiner will examine the limitation of line 12 to read as “causing a purchase transaction of 

Claim 7 recites the limitation “…the detected object corresponds to one of the pre-loaded objects…” in line 4. There is insufficient antecedent basis for the limitation “the detected object” in the claim. For purposes of compact prosecution, Examiner will examine the limitation of line 4 to read as “…the identifed object corresponds to one of the pre-loaded objects…”. Claims 8 and 9 inherit the deficiencies noted in claim 7. Appropriate correction is required.

Claim 10 recites the limitation “sending an indication or notification of the object to an aggregating server” in lines 10-11. It is unclear if “the object” of line 11 is referring to the “object” of line 7 or the identified “object” of line 10. For purposes of compact prosecution, Examiner will examine the limitation of line 11 to read as “the identified object.” Claims 11, 13, and 14 inherit the deficiencies noted in claim 10. Appropriate correction is required.

Claim 10 recites the limitation “the indication or notification including a price of the object” in lines 11-12. It is unclear if “the object” of line 12 is referring to the “object” of line 7 or the identified “object” of lines 10 and 11. For purposes of compact prosecution, Examiner will examine the limitation of line 12 to read as “the identified object.” Claims 11, 13, and 14 inherit the deficiencies noted in claim 10. Appropriate correction is required.


Claim 15 recites the limitation “receiving an indication that an identified object has been added to a user shopping list” in lines 11-12. It is unclear if “an identified object” of line 11 is the same or different from the “object” identified in line 10. For purposes of compact prosecution, Examiner will examine the limitation of line 11 to read as “[[an]]the identified object.” Claims 16 and 17 inherit the deficiencies noted in claim 15. Appropriate correction is required.

Claim 15 recites the limitation “wherein an indication or notification of the object is sent to…” in line 12. It is unclear if the “object” of line 12 is referring to the “object” of line 8 or the identified “object” of lines 10 and 11. For purposes of compact prosecution, Examiner will examine the limitation of line 12 to read as “the identified object.” Claims 16 and 17 inherit the deficiencies noted in claim 15. Appropriate correction is required.

Claim 15 recites the limitation “the indication or notification including a price of the object” in line 13. It is unclear if “the object” of line 13 is referring to the “object” of line 8 or the identified “object” of lines 10-12. For purposes of compact prosecution, Examiner will examine the limitation of line 13 to read as “the identified object.” Claims 16 and 17 inherit the deficiencies noted in claim 15. Appropriate correction is required.

Claim 15 recites the limitation “an identified object that has been added to a user shopping list being one that has been….” in lines 13-14. It is unclear if “an identified object” and “a user shopping list” of lines 13-14 is the same or different from the “identified object” that has been added to “a user shopping list” in lines 11-12. For purposes of compact prosecution, Examiner will examine the limitation of line 13-the identified object that has been added to [[a]]the user shopping list.” Claims 16 and 17 inherit the deficiencies noted in claim 15. Appropriate correction is required.

Claim 15 recites the limitation “a user” in line 15. It is unclear if the “user” of line 15 is the same or different from the “user” in line 8. For purposes of compact prosecution, Examiner will examine the limitation of line 15 to read as “[[a]]the user.” Claims 16 and 17 inherit the deficiencies noted in claim 15. Appropriate correction is required.

Claim 15 recites the limitation “performing a transaction in which the objects on the user list are purchased…” in line 19. There is insufficient antecedent basis for the limitation “the objects on the user shopping list” in the claim. For purposes of compact prosecution, Examiner will examine the limitation of line 19 to read as “performing a transaction in which shopping list are purchased…” Claims 2, 3, and 5-9 inherit the deficiencies noted in claim 1. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3 and 5-9 are directed to processes and claims 10, 11, and 13-17 are directed to manufactures (see MPEP 2106.03). Claims 1, 10, and 15 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “identifying, adding to a shopping list, and purchasing objects that have been picked up.” 
Specifically, claim 1 (representative) recites “using a code…and identifying a user… by the code…; … detecting an indication that an object has been picked up by the user, and analyzing the object against… objects in the store, or using object recognition analysis to identify the object; adding the identified object to a user shopping list and sending an indication or notification of the identified object…, the indication or notification including a price of the identified object; wherein the user shopping list constitutes a shopping list of products to purchase; causing a purchase transaction of objects on the user shopping list passively in a single transaction; and causing information pertaining to the identified object to be…display[ed]....” 

Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 10, and 15 includes additional elements such as “a mobile device”, multiple “cameras”, a “network device”, a “store server”, a “database”, an “aggregating server”, a “display” of the mobile device, “instructions stored on a non-transitory computer-readable medium”, a “computing” environment, and a “signal.” Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “identifying, adding to a shopping list, and purchasing objects that have been picked up” (claim 1) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 10, and 15 are ineligible.

Dependent claim(s) 8 and 9 further recite the additional element(s) a “GPS”, “WiFi transmitters”, “RFID”, and a “user interface”. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 8 and 9 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0019391 A1 [previously recited]) in view of Elliott (US 2010/0262554 A1 [previously recited]).

Regarding claim 1, Kumar et al., hereinafter Kumar, teaches a method of shopping using a mobile device in which multiple monitoring cameras are implemented within a store, such as on a shelf or ceiling, (Fig. 2; abstract) comprising:
	using a mobile device, using a code to control access to a nearby network device, the nearby network device being a store server, and identifying a user by the code or by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045);
	using one or multiple cameras, detecting an indication that an object has been picked up by the user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070);
	adding the identified object to a user shopping list and sending an indication or notification of the identified object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085;
	wherein the user shopping list constitutes a shopping list of products to purchase (¶0018); 	causing a purchase transaction of objects on the user shopping list passively in a single transaction (¶0018); and
	causing information pertaining to the identified object to be rendered on a display of the mobile device (Fig. 2; ¶0037).

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total price for products currently on the shopping list from the product database record (¶0076 in view of ¶¶0035-0037). The step of Elliott is applicable to the method of Kumar as they share characteristics and capabilities, namely, they are directed to generating shopping lists and purchasing products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the indication or notification of the identified object as taught by Kumar with the price of the object as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kumar in order to keep the product list updated and allow a user to lookup information such as prices and a total cost of all the products (¶0056, ¶0110).

Regarding claim 2, Kumar in view of Elliott teaches the method of claim 1, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 3, Kumar in view of Elliott teaches the method of claim 1, Kumar further teaches wherein the identifying the object includes analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028). 

Regarding claim 5, Kumar in view of Elliott teaches the method of claim 1, Kumar further teaches wherein if a first image analysis of a received image does not result in an identified object, repeating the image analysis for another angle or view (¶¶0035-0037, ¶0059, ¶¶0069-0071; While Kumar teaches this limitation, Examiner notes this is a conditional limitation and is not required as the object is identified). 

Regarding claim 6, Kumar in view of Elliott teaches the method of claim 1, Kumar further teaches wherein the information pertaining to the identified object is selected from the group consisting of: nutritional information, ingredient information, comparison shopping information about other products similar to the identified object, comparison shopping information about other quantities available of the identified object, including a price per unit, or an indication of a best value product, either of a particular quantity of the identified object (Fig. 2; ¶0037) or of a quantity and type of a product similar to the identified object.

Regarding claim 7, Kumar in view of Elliott teaches the method of claim 1. While Kumar further teaches a. receiving a location of a user (¶0048), Kumar does not explicitly teach b. pre-loading data about objects in or corresponding to the location, c. such that if the identified object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading. However, Elliott further teaches pre-loading data about objects in or corresponding to the location, such that if the detected object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading (Fig. 7; ¶¶0097-0105 in view of ¶¶0031-0033, ¶¶0039-0041). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inventory management system as taught by Kumar with the downloading of data to the customer device as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kumar in order to already have information loaded on a handheld device (¶0031).   

Regarding claim 8, Kumar in view of Elliott teaches the method of claim 7, Kumar further teaches wherein the receiving a location is performed at least in part using GPS, triangulation using WiFi transmitters, RFID, or a combination (¶0048).

Regarding claim 9, Kumar in view of Elliott teaches the method of claim 7. While Kumar teaches receiving a location of a user (¶0048), Kumar does not explicitly teach wherein the location is entered by the user on a user interface of the mobile device. However, Elliott further teaches wherein the location is entered by the user on a user interface of the mobile device (¶¶0046-0047). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location as taught by Kumar with the user selection as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kumar in order to allow a shopper to manually enter they are at the store (¶0046).   

Regarding claim 10, Kumar teaches an application, constituted of instructions stored on a non-transitory computer-readable medium, for causing a computing environment to perform the following steps in which multiple monitoring cameras are implemented within a store, such as on a shelf or ceiling (Fig. 2; abstract), comprising:
	a. receiving, by a store server, a code to control access to the server, the code from a mobile device, and further comprising identifying a user by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045); 
	b. using a signal from one or multiple cameras, detecting an indication that an object has been picked up by a user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis, to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070); 
	c. adding the identified object to a user shopping list and sending an indication or notification of the identified object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085); 
	d. wherein the user shopping list constitutes a shopping list of products to purchase (¶0018);
	e. performing a transaction in which objects on the user shopping list are purchased passively in a single transaction (¶0018);
	f. causing information pertaining to the identified object to be rendered on a display of the mobile device (Fig. 2; ¶0037).

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total price for products currently on the shopping list from the product database record (¶0076 in view of 

Regarding claim 11, Kumar in view of Elliott teaches the application of claim 10. While Kumar further teaches a. receiving a location of a user (¶0048), Kumar does not explicitly teach b. pre-loading data about objects in or corresponding to the location, c. such that if the identified object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading. However, Elliott further teaches pre-loading data about objects in or corresponding to the location, such that if the detected object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading (Fig. 7; ¶¶0097-0105 in view of ¶¶0031-0033, ¶¶0039-0041). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inventory management system as taught by Kumar with the downloading of data to the customer device as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the manufacture of Kumar in order to already have information loaded on a handheld device (¶0031).   

Regarding claim 13, Kumar in view of Elliott teaches the application of claim 10, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 14, Kumar in view of Elliott teaches the application of claim 10, Kumar further teaches wherein the identification of the object is assisted by analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028). 

Regarding claim 15, Kumar teaches an application, constituted of instructions stored on a non-transitory computer-readable medium, for causing a computing environment to perform the following steps (¶¶0043-0044), in which multiple monitoring cameras are implemented within a store, such as on a shelf or ceiling (Fig. 2; abstract), comprising:
	a. transmitting from a mobile device to a store server a code to control access to the store server, the store server identifying a user by the code or by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045); 
	b. using a signal from one or multiple cameras, detecting an indication that an object has been picked up by a user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis, to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070); 
	c. receiving an indication that the identified object has been added to a user shopping list, wherein an indication or notification of the identified object is sent to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), the identified object that has been added to the user shopping list being one that has been detected to have been picked up by the user and one that has been analyzed against the database of objects in the store, or using object recognition analysis, so as to be identified (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070), wherein the user shopping list constitutes a shopping list of products to purchase (¶0018);
d. performing a transaction in which objects on the user shopping list are purchased passively in a single transaction (¶0018); and
	e. displaying information pertaining to the identified object on a display of the mobile device (Fig. 2; ¶0037).

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total price for products currently on the shopping list from the product database record (¶0076 in view of ¶¶0035-0037). The step of Elliott is applicable to the manufacture of Kumar as they share characteristics and capabilities, namely, they are directed to generating shopping lists and purchasing products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the indication or notification of the identified object as taught by Kumar with the price of the object as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the manufacture of Kumar in order to keep the product list updated and allow a user to lookup information such as prices and a total cost of all the products (¶0056, ¶0110).

Regarding claim 16, Kumar in view of Elliott teaches the application of claim 15, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 17, Kumar in view of Elliott teaches the application of claim 15, Kumar further teaches wherein the identification of the object is assisted by analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028). 
Response to Arguments
Applicant’s arguments filed 5/14/2021, with respect to the previous claim objections have been fully considered and are persuasive in view of the claim amendments. Accordingly, the previous claim objections are withdrawn. 
Applicant’s arguments filed 5/14/2021, with respect to the previous 35 USC §112(b) rejections have been fully considered and are persuasive in view of the claim amendments. Accordingly the previous 35 USC §112(b) rejections are withdrawn. 
Applicant’s arguments filed 5/14/2021, with respect to the previous 35 USC §101 rejections have been fully considered and but they are not persuasive. Applicant argues in the Remarks on pages 7-8 that amended claim 1 “provides a new user interface that is analogous to a number of other user interfaces that the Federal Circuit has found to be patent eligible” such as Core Wireless and the non-precedential court decision of Trading Technologies. Examiner respectfully disagrees. As an initial matter, Examiner notes that while argued claim 1 recites “rendering” information on a “display of the mobile device,” the argued claimed invention of claim 1 does not recite a “user interface” and the claims as a whole are not directed towards “a new user interface” but are directed towards identifying, adding to a shopping list, and purchasing objects that have been picked up (i.e. an abstract idea). In both Core Wireless and the non-precedential court decision of Trading Technologies, the claims were not directed to an abstract idea but were directed to an improved user interface. The current claims as a whole are directed towards an abstract idea (e.g., identifying, adding to a shopping list, and purchasing objects that have been picked up) and therefore the analysis of the non-precedential court decision of Trading Technologies and Core Wireless is not comparable and applicable to the current claims. 
Applicant additionally argues the amended claims sets forth additional elements that as a whole integrates the allegedly abstract idea into a practical application. Examiner respectfully disagrees. As noted in the above rejection, as currently claimed, the additional elements merely amount to no more 
Applicant’s arguments filed 5/14/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the independent claims require that the camera detect an indication or notification of the price of the objects selected by the user and providing a product price to the user as an indication or notification of the price of an object that has been detected by the camera as being picked up by the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 9 of the remarks that “the independent claims require that the camera detect an indication or notification of the price of the objects selected by the user.” Examiner respectfully disagrees. As claimed, independent claims 1, 10, and 15 do not recite a camera detecting an indication or notification of the price of the objects selected by the user. Claim 1 recites the limitation “adding the identified object to a user shopping list and sending an indication or notification to an aggregating server, the indication or notification including a price of the object” in lines 8-10, but does not “require” the camera to perform this limitation. Similarly, claim 10 recites “c. adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server, the indication or notification including the price of the object” in lines 10-12, but does not “require” the camera to perform this limitation. Finally, claim 15 recites “c. receiving an indication that an identified object has been added to a user shopping list, wherein an indication or notification of the object is sent to an aggregating server, the indication or notification including a price of the object…” in lines 11-13, but does not “require” the camera to perform this limitation.  

While Applicant argues on page 9 that Elliot does not show “the price of the objects individually” and therefore, “Elliot fails to show or suggest the detection with a camera of an indication or notification of the price of the objects selected by the user,” Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the previous office action and in the above rejection, Kumar discloses tracking and identifying the removal of items from inventory locations within a retail facility, wherein upon detecting the removal, the removed item is identified and associated with a user item list associated with the user using one or multiple cameras, detecting an indication that an object has been picked up by the user]). Kumar additionally discloses identifying the removed object by identifying stored item inventory associated with the location of the removed object and using image analysis on the captured images to identify the object included in the images and/or to identify features of the object and such information may be compared to stored information about the inventory item to confirm whether the captured image of the object corresponds with the information for inventory items associated with the inventory location (Figs. 4, element 600 and Fig. 6; ¶0065 [i.e., analyzing the object against a database of objects in the store, or using object recognition analysis to identify the object]). Kumar further discloses that once the object has been identified, adding an item identifier representative of the item to the user item list (i.e., adding the identified object to a user shopping list) and a notification may be provided to the user identifying the item the user has removed from the inventory location (i.e., causing information pertaining to the identified object to be rendered on a display of the mobile device) wherein the user can interact with the inventory management system to identify the actual removed item and/or the quantity of removed item (Fig. 2, Fig. 4, element 408, Fig. 6, element 610; ¶0037, ¶0050, ¶¶0068-0069 [i.e., sending an indication or notification of the object to an aggregating server (inventory management server is comparable to aggregating server)]). Accordingly, while Kumar disclosed sending an indication or notification of the object to an aggregating server (Figs. including a price of the object. However, the Elliot reference was used to teach sending an indication that can include a price of the object (¶0076 in view of ¶¶0035-0037). A shopping list of one item would have a total price equal to the price of the item, which encompasses a notification that includes a price of the object. Examiner notes that while not claimed, Elliot additionally teaches downloading and/or displaying some or all of the database fields for some or all of the products in the product database to a user (¶¶0039-0040, ¶0042) including an indication of a special price or price change of a product (¶0056 and ¶¶0088-0089) as well as allowing a user to look up information about products and check product prices (¶0110). Accordingly, for the reasons discussed above and the full rejection, Examiner maintains Kumar in view of Elliot teaches the limitation “sending an indication or notification of the object to an aggregating server, the indication or notification including a price of the object.”       

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited “Grant” (US 2010/0253787 A1) discloses providing information to a user regarding an object wherein an imaging device captures an image of an object, image recognition software ascertains object identity, product information in a database is identified based on the object identity, and product information is transmitted and displayed to a user. 
	Reference B of the Notice of References Cited “Argue et al.” (US 2014/0214601) discloses determining when a shopper places items within their shopping cart at a store using cameras and image analysis, modifying a shopping list based on the item being in the cart, and alerting the user to the shopping list modification. 
	Reference U of the Notice of References Cited “How Retail Stores Track You Using Your Smartphone (and How to Stop It)” discloses tracking users while in the store using sensors and in-store cameras in order to analyze what customers are looking at. 




	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625